EXHIBIT A
                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE



IPA TECHNOLOGIES, INC.,

                       Plaintiff,
                                                           The Honorable Richard G. Andrews
         v.
                                                           Civil Action No. 1:16-CV-01266-RGA
AMAZON.COM, INC. and AMAZON DIGITAL
SERVICES LLC,

                       Defendants.



        NOTICE OF GROUNDS OF INVALIDITY OF ASSERTED CLAIMS OF
     DEFENDANTS AMAZON.COM, INC. AND AMAZON DIGITAL SERVICES LLC

         Pursuant to the Court’s order during the discovery conference held on July 24, 2020,

Defendants Amazon.com, Inc. and Amazon Digital Services, LLC1 (collectively, “Amazon”)

hereby provide notice of its four grounds of invalidity for each asserted claim identified in

Plaintiff IPA Technologies Inc.’s Notice of Reduction of Asserted Claims. Dkt. No. 151.

         Fact discovery is ongoing and Amazon has not yet completed its investigation, discovery,

or analysis of matters relating to the invalidity or unenforceability of the asserted claims

including, without limitation, invalidity based on prior art, on-sale statutory bars, public use

statutory bars, improper inventorship, or unenforceability due to inequitable conduct. Amazon

expects further discovery will reveal additional prior art, including related disclosures and

corresponding evidence for many of the prior art references identified herein. Amazon’s

disclosures herein are not and should not be interpreted as a statement that no other persons have

discoverable information, that no other documents, data compilations, and/or tangible things


1
    On January 1, 2020, Amazon Digital Services, LLC merged into Amazon.com Services LLC.
                                                  1
exist that Amazon may use to support its claims or defenses, or that no other legal theories or

factual bases will be pursued. Accordingly, Amazon reserves the right to amend, modify and/or

supplement this identification of grounds of invalidity of the asserted claims as additional

information is discovered, identified, or otherwise appreciated, including testimony about the

scope and content of the prior art and the claimed inventions.

                                U.S. Patent No. 6,851, 115 (“’115 patent”)

       Patent, Claim(s)                            Grounds of Invalidity (Basis)

    ’115 patent, claims 1, 5-    1. OAA system2 (§ 103)
    7, 10, 11, 71                2. RETSINA System3, Kiss4, and MECCA5 (§ 103)
                                 3. KQML/KIF6, Kiss, and MECCA (§ 103)
                                 4. FIPA 977, Kiss, and MECCA (§ 103)

    ’115 patent, claim 15        1. OAA system and Malone8 (§ 103)


2
  “OAA system” includes prior art versions of source code, publications, and demonstrations that
describe and relate to OAA, including, for example, the prior art identified in Exs. A-1, B-1, C-1,
A-2, B-2, C-2 A-3, B-3, C-3, A-6, B-6, C-6 A-11, B-11, C-11, A-17, B-17, C-17, A-18, B-18, C-
18, and A-19, B-19, C-19 of Defendants’ Preliminary Invalidity Contentions and Defendants’
First Supplemental Invalidity Contentions.
3
  “RETSINA system” includes prior art versions of source code, publications, and
demonstrations that describe and relate to RETSINA, including, for example, the prior art
identified in Exs. A-22, B-22, C-22 and A-26, B-26, C-26 of Defendants’ Preliminary Invalidity
Contentions and Defendants’ Second Supplemental Invalidity Contentions.
4
  “Kiss” refers to the prior art identified in Exs. A-15, B-15, C-15 of Defendants’ Preliminary
Invalidity Contentions.
5
  “MECCA” refers to the prior art identified in Exs. A-9, B-9, C-9 of Defendants’ Preliminary
Invalidity Contentions.
6
  “KQML/KIF” includes prior art versions of source code implementing KQML/KIF,
publications describing KQML/KIF, and demonstration of KQML/KIF, including, for example,
the prior art identified in Exs. A-7, B-7, C-7, A-8, B-8, C-8, A-10, B-10, C-10, A-14, B-14, C-
14, A-20, B-20, C-20, A-23, B-23, C-23, and A-25, B-25, C-25 of Defendants’ Preliminary
Invalidity Contentions, Defendants’ First Supplemental Invalidity Contentions, and Defendants’
Second Supplemental Invalidity Contentions.
7
  “FIPA 97” refers to the seven-part FIPA 1997 specification as identified in Ex. A-16, B-16, C-
16 of Defendants’ Preliminary Invalidity Contentions.
8
  “Malone” refers to the prior art identified in Exs. A-X and C-X of Defendants’ Preliminary
Invalidity Contentions.
                                                    2
       Patent, Claim(s)                           Grounds of Invalidity (Basis)
                                 2. RETSINA System, Kiss, MECCA, and Malone (§ 103)
                                 3. KQML/KIF, Kiss, MECCA, and Malone (§ 103)
                                 4. FIPA 97, Kiss, MECCA, and Malone (§ 103)

    ’115 patent, claim 29,       1. OAA system and Kohn9 (§ 103)
    34, 35, 61                   2. RETSINA System, Kiss, MECCA, and Kohn (§ 103)
                                 3. KQML/KIF, Kiss, MECCA, and Kohn (§ 103)
                                 4. FIPA 97, Kiss, MECCA, and Kohn (§ 103)

    ’115 patent, claim 38,       1. OAA system, Kohn, and Malone (§ 103)
    64, 69
                                 2. RETSINA System, Kiss, MECCA, Kohn, and Malone (§ 103)
                                 3. KQML/KIF, Kiss, MECCA, Kohn, and Malone (§ 103)
                                 4. FIPA 97, Kiss, MECCA, Kohn, and Malone (§ 103)

    ’115 patent, claim 62        1. OAA system, Kohn, and Pollock10 (§ 103)
                                 2. RETSINA System, Kiss, MECCA, Kohn, and Pollock (§ 103)
                                 3. KQML/KIF, Kiss, MECCA, Kohn, and Pollock (§ 103)
                                 4. FIPA 97, Kiss, MECCA, Kohn, and Pollock (§ 103)


                                U.S. Patent No. 7,069,560 (“’560 patent”)

       Patent, Claim(s)                                Grounds of Invalidity

    ’560 patent, claim 1, 20,    1. OAA system and Bian11 (§ 103)
    22, 26, 45, 50               2. RETSINA System, Kiss, MECCA, and Bian (§ 103)
                                 3. KQML/KIF, Kiss, MECCA, and Bian (§ 103)
                                 4. FIPA 97, Kiss, MECCA, and Bian (§ 103)

    ’560 patent, claim 28,       1. OAA system, Bian, and Malone (§ 103)
    29, 34

9
  “Kohn” refers to the prior art identified in Ex. A-X of Defendants’ Preliminary Invalidity
Contentions.
10
   “Pollock” refers to the prior art identified in Ex. A-X of Defendants’ Preliminary Invalidity
Contentions.
11
   “Bian” refers to the prior art identified in Ex. C-X of Defendants’ Preliminary Invalidity
Contentions.
                                                   3
     Patent, Claim(s)                               Grounds of Invalidity
                            2. RETSINA System, Kiss, MECCA, Bian, and Malone (§ 103)
                            3. KQML/KIF, Kiss, MECCA, Bian, and Malone (§ 103)
                            4. FIPA 97, Kiss, MECCA, Bian, and Malone (§ 103)


                           U.S. Patent No. 7,036,128 (“’128 patent”)

     Patent, Claim(s)                               Grounds of Invalidity

 ’128 patent, claims 23,    1. OAA system12, General Magic system13, and Steiner14 (§ 103)
 40                         2. RETSINA System, Kiss, MECCA, General Magic system, and
                            Steiner (§ 103)
                            3. KQML/KIF, Kiss, MECCA, General Magic system, and Steiner
                            (§ 103)
                            4. FIPA 97, FIPA 9815, Kiss, MECCA, General Magic system, and
                            Steiner (§ 103)

 ’128 patent, claim 24      1. OAA system, SFMAP, MVIEW, Multimodal Maps (web capture
                            and demo), Julia, General Magic system, Steiner, and Tamai16 (§
                            103)
                            2. RETSINA System, Kiss, MECCA, General Magic system,
                            Steiner, and Tamai (§ 103)
                            3. KQML/KIF, Kiss, MECCA, General Magic system, Steiner, and
                            Tamai (§ 103)
                            4. FIPA 97, FIPA 98, Kiss, MECCA, General Magic system,
                            Steiner, and Tamai (§ 103)


12
   For the ’128 patent, “OAA system” further includes “SFMAP,” “MVIEW,” “Multimodal
Maps (web capture),” “Multimodal Maps Demo,” and “Julia,” prior art identified in Ex. B-X of
Defendants’ Preliminary Invalidity Contentions.
13
   “General Magic system” includes the publications that describe and relate to the General
Magic Magic Cap operating system implemented on PDAs, including, for example, the prior art
identified in Exs. A-22, B-22, C-22 of Defendants’ Preliminary Invalidity Contentions.
14
   “Steiner” refers to the prior art identified in Ex. B-X of Defendants’ Preliminary Invalidity
Contentions.
15
   “FIPA 98” refers to the twelve-part FIPA 1998 specification as identified in Ex. B-X of
Defendants’ Preliminary Invalidity Contentions.
16
   “Tamai” refers to the prior art identified in Ex. B-X of Defendants’ Preliminary Invalidity
Contentions.
                                                4
     Patent, Claim(s)                               Grounds of Invalidity

 ’128 patent, claim 25      1. OAA system, General Magic system, Steiner, Trovato17, and
                            Sharman18 (§ 103)
                            2. RETSINA System, Kiss, MECCA, General Magic system,
                            Steiner, Trovato, and Sharman (§ 103)
                            3. KQML/KIF, Kiss, MECCA, General Magic system, Steiner,
                            Trovato, and Sharman (§ 103)
                            4. FIPA 97, FIPA 98, Kiss, MECCA, General Magic system,
                            Steiner, Trovato, and Sharman (§ 103)

 ’128 patent, claim 26      1. OAA system, General Magic system, Steiner, Trovato, Sharman,
                            and Malone (§ 103)
                            2. RETSINA System, Kiss, MECCA, General Magic system,
                            Steiner, Trovato, Sharman, and Malone (§ 103)
                            3. KQML/KIF, Kiss, MECCA, General Magic system, Steiner,
                            Trovato, Sharman, and Malone (§ 103)
                            4. FIPA 97, FIPA 98, Kiss, MECCA, General Magic system,
                            Steiner, Trovato, Sharman, and Malone (§ 103)




17
   “Trovato” refers to the prior art identified in Ex. B-X of Defendants’ Preliminary Invalidity
Contentions.
18
   “Sharman” refers to the prior art identified in Ex. B-X of Defendants’ Preliminary Invalidity
Contentions.
                                                5
Dated: August 21, 2020                  ASHBY & GEDDES

                                          /s/ Andrew C. Mayo         _

                                        Steven J. Balick (#2114)
Of Counsel:                             Andrew C. Mayo (#5207)
                                        500 Delaware Avenue, 8th Floor
J. David Hadden                         P.O. Box 1150
Saina S. Shamilov                       Wilmington, DE 19899
Ravi Ranganath                          (302) 654-1888
Vigen Salmastlian                       sbalick@ashbygeddes.com
FENWICK &WEST LLP                       amayo@ashbygeddes.com
801 California Street
Mountain View, CA 94041                 Attorneys for Defendants Amazon.com, Inc.
(650) 988-8500                          and Amazon Digital Services, LLC

Todd R. Gregorian
Sapna S. Mehta
FENWICK &WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
(415) 875-2300




                                    6
